Citation Nr: 9902653	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-12 154	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement of the appellant to an increased apportioned 
share of the veteran's compensation benefits on behalf of the 
veteran's minor child.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1975.  

This matter came before the Board of Veterans Appeals 
(Board) from a special apportionment decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  A notice of disagreement was 
received from the appellant in March 1997.  A statement of 
the case was issued in March 1997.  A substantive appeal was 
received from the appellant in April 1997.  A hearing was 
scheduled to be held before a member of the Board at the RO 
in Newark, New Jersey in October 1998 but the appellant 
failed to report to this hearing. 


REMAND

The appeal in this case arises from a February 1997 special 
apportionment decision in which the RO denied an increase in 
the monthly $150 apportionment of the veterans disability 
compensation for his minor child.  The appellant (the 
maternal grandmother of the child and her custodian) 
initiated an appeal on her behalf, claiming that a higher 
apportionment was warranted.

The Board notes that applicable law provides that a veterans 
compensation may be specially apportioned if hardship is 
shown to exist on the part of the veterans dependents as 
long as such apportionment would not cause undue hardship to 
the veteran. 38 C.F.R. § 3.451 (1998).  Furthermore, in 
determining the rate of apportionment, consideration will be 
given to such factors as the amount of Department of Veterans 
Affairs (VA) benefits payable, other resources and income of 
the veteran and the dependents on whose behalf apportionment 
is claimed, and special needs of the veteran, his dependents, 
and the apportionment claimants. 38 C.F.R. §§ 3.451, 3.453 
(1998).  Ordinarily, apportionment of more than 50 percent of 
the veterans benefits would constitute undue hardship on him 
or her, while apportionment of less than 20 percent of the 
veterans benefits would not provide a reasonable amount for 
any apportionee. 38 C.F.R. § 3.451 (1998).

In this regard, it appears that the appellants financial 
situation has changed since the claim for an increased 
apportionment of the veteran's compensation benefits was 
adjudicated in February 1997.  The Board notes that 
additional financial information was provided by the 
appellant in the April 1997 substantive appeal and in a May 
1997 statement.  

The Board points out that, pursuant to 38 C.F.R. §§ 19.37, 
20.1304 (c) (1998), any pertinent evidence, not previously 
reviewed, submitted by the veteran which is received by the 
RO prior to the transfer of the record to the Board or is 
accepted by the Board must be initially reviewed by the 
agency of original jurisdiction, unless this procedural right 
is waived by the veteran or his representative.  A review of 
the record does not reveal that the appellant waived RO 
consideration of the evidence received subsequent to the 
February 1997 special apportionment decision.  Under these 
circumstances the Board has no alternative but to refer these 
records to the RO for initial review.

Finally, there is no indication that the veteran or his 
representative were furnished with the substance of the 
appellants April 1997 substantive appeal as required by 
38 C.F.R. § 19.102 (1998).  

For the reasons set forth above, the case is hereby REMANDED 
to the RO for the following actions:



1.  The RO should furnish the veteran and 
his representative with the content of 
the appellants April 1997 substantive 
appeal.

2.  After giving the veteran and his 
representative a reasonable time to 
respond to the appellants substantive 
appeal, the RO should again review the 
claims file, including evidence submitted 
since the February 1997 special 
apportionment decision, and determine 
whether an increase in the apportionment 
of the veterans disability compensation 
on behalf of the minor child is 
warranted.  

3.  Thereafter, the veteran and his 
representative, and the appellant, should 
be furnished a supplemental statement of 
the case setting forth the evidence, a 
citation to and discussion of applicable 
laws and regulations and a detailed 
analysis of the reasons for the ROs 
determination.  After affording the 
parties a reasonable opportunity to 
respond, and after compliance with all 
contested claims procedures, the case 
should be returned to the Board for 
further appellate review.


The purpose of this remand is to ensure that a complete and 
accurate record exists in order to properly determine whether 
an increase in the apportionment of the veteran's 
compensation on behalf of the minor child is warranted in 
this case.  The Board intimates no opinion as to the eventual 
determination to be made.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
